Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney Erika R. DeCosty (Reg. No. 78,229) on June 15, 2022.

(CURRENTLY AMENDED) A computer-implemented method for database table reorganization, the computer-implemented method comprising:
	creating, by one or more computer processors, a second table, wherein the second table has a same schema as a first table;
	projecting, by the one or more computer processors, a union of the first table and the second table to create a view, wherein the view allows table data to be queried and modified while a database table reorganization is performed;
	responsive to one or more running replication transactions completing, executing, by the one or more computer processors, the database table reorganization; [[and]]
	responsive to receiving an insert statement for the row, applying, by the one or more computer processors, the insert statement for the row to the second table only, wherein the query that is started after starting the reorganization can access the inserted rows, and further wherein the query that is started before starting the reorganization is not aware of the inserted rows; and
	responsive to receiving a query before completion of the database table reorganization, allowing, by the one or more computer processors, the query to access the view.

3.	(CURRENTLY AMENDED) The computer-implemented method of claim 1, wherein responsive to the one or more running replication transactions completing, executing the database table reorganization further comprises:
responsive to receiving a delete statement for a row, applying, by the one or more computer processors, the delete statement for the row to the second table; and
marking, by the one or more computer processors, the row in the first table as logically deleted. [[; and]]


4.	(CURRENTLY AMENDED) The computer-implemented method of claim 1, wherein responsive to the one or more running replication transactions completing, executing the database table reorganization further comprises:
	responsive to receiving an insert statement for a row, applying, by the one or more computer processors, the insert statement for the row to the first table and the second table;
	responsive to receiving a delete statement for the row, applying, by the one or more computer processors, the delete statement for the row to the first and the second table;
responsive to receiving an update statement for the row, applying, by the one or more computer processors, the delete statement for the row to the second table followed by the insert statement for the row to the second table; and
modifying, by the one or more computer processors, the view such that any queries accessing the row via the view only see the row in one of the tables.

8.	(CURRENTLY AMENDED) A computer program product for database table reorganization, the computer program product comprising:
	one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising:
create a second table, wherein the second table has a same schema as a first table;
	project a union of the first table and the second table to create a view, wherein the view allows table data to be queried and modified while a database table reorganization is performed;
	responsive to one or more running replication transactions completing, execute the database table reorganization; [[and]]
	responsive to receiving an insert statement for the row, apply the insert statement for the row to the second table only, wherein the query that is started after starting the reorganization can access the inserted rows, and further wherein the query that is started before starting the reorganization is not aware of the inserted rows; and
	responsive to receiving a query before completion of the database table reorganization, allow the query to access the view.

10.	(CURRENTLY AMENDED) The computer program product of claim 8, wherein responsive to the one or more running replication transactions completing, execute the database table reorganization further comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to:
responsive to receiving a delete statement for a row, apply the delete statement for the row to the second table; and
mark the row in the first table as logically deleted. [[; and]]
	

11.	(CURRENTLY AMENDED) The computer program product of claim 8, wherein responsive to receiving the query, allow the query to access the view further comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to:
	responsive to receiving an insert statement for a row, apply the insert statement for the row to the first table and the second table;
	responsive to receiving a delete statement for the row, apply the delete statement for the row to the first and the second table;
responsive to receiving an update statement for the row, apply the delete statement for the row to the second table followed by the insert statement for the row to the second table; and
modify the view such that any queries accessing the row via the view only see the row in one of the tables.

15.	(CURRENTLY AMENDED) A computer system for database table reorganization, the computer system comprising:
	one or more computer processors;
	one or more computer readable storage media; and
	program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising:
	create a second table, wherein the second table has a same schema as a first table;
	project a union of the first table and the second table to create a view, wherein the view allows table data to be queried and modified while a database table reorganization is performed;
	responsive to one or more running replication transactions completing, execute the database table reorganization; [[and]]
	responsive to receiving an insert instruction for the row, apply the insert instruction for the row to the second table only, wherein the query that is started after starting the reorganization can access the inserted rows, and further wherein the query that is started before starting the reorganization is not aware of the inserted rows; and
	responsive to receiving a query before completion of the database table reorganization, allow the query to access the view.

17.	(CURRENTLY AMENDED) The computer system of claim 15, wherein responsive to the one or more running replication transactions completing, execute the database table reorganization further comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to:
responsive to receiving a delete statement for a row, apply the delete instruction for the row to the second table; and
mark the row in the first table as logically deleted. [[; and]]


18.	(CURRENTLY AMENDED) The computer system of claim 15, wherein responsive to receiving the query, allow the query to access the view further comprises one or more of the following program instructions, stored on the one or more computer readable storage media, to:
	responsive to receiving an insert statement for a row, apply the insert statement for the row to the first table and the second table;
	responsive to receiving a delete statement for the row, apply the delete statement for the row to the first and the second table;
responsive to receiving an update statement for the row, apply the delete statement for the row to the second table followed by the insert statement for the row to the second table; and
modify the view such that any queries accessing the row via the view only see the row in one of the tables.

Allowable Subject Matter
 Claims 1-20 are allowed. 
The following is an Examiner’s statement of reasons for allowance:
The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “creating, by one or more computer processors, a second table, wherein the second table has a same schema as a first table; projecting, by the one or more computer processors, a union of the first table and the second table to create a view, wherein the view allows table data to be queried and modified while a database table reorganization is performed; responsive to one or more running replication transactions completing, executing, by the one or more computer processors, the database table reorganization; responsive to receiving an insert statement for the row, applying, by the one or more computer processors, the insert statement for the row to the second table only, wherein the query that is started after starting the reorganization can access the inserted rows, and further wherein the query that is started before starting the reorganization is not aware of the inserted rows; and responsive to receiving a query before completion of the database table reorganization, allowing, by the one or more computer processors, the query to access the view”.

The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”




Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/
Primary Examiner, Art Unit 2163